UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 22, 2012 NORTHEAST BANCORP (Exact Name of Registrant as Specified in its Charter) Maine 1-14588 01-0425066 (State or Other Jurisdiction Incorporation) (Commission File Number) (IRS Employer Identification Number) 500 Canal Street, Lewiston, Maine (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (207) 786-3245 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240. Rule 13e-4(c)). Item 2.02Results of Information and Financial Condition. On October 22, 2012, Northeast Bancorp, a Maine corporation (the "Company"), issued a press release announcing its earnings for the first quarter ended September 30, 2012 and declaring the payment of a dividend. The full text of this press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information contained herein, including the exhibit attached hereto,is furnished pursuant to Item 2.02 of this Form 8-K and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section.Further, the information in this report (including the exhibits hereto) are not to be incorporated by reference into any of the Company's filings with the Securities and Exchange Commission, whether filed prior to or after the furnishing of these certificates, regardless of any general or specific incorporation language in such filing. Item 9.01 Financial Statements and Exhibits. (c) Exhibits. Exhibit No. Description Press Release of the Company, dated October 22, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NORTHEAST BANCORP Date: October 23, 2012 By: /s/Claire S. Bean Claire S. Bean Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release of the Company, dated October 22, 2012
